Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 11-14 and 18-23 are pending. Claims 11-14 and 18-23 are amended. Claims 15-17 have been cancelled.
Response to Arguments
Applicant’s arguments, filed 07/09/2021, with respect to the objection have been considered and are persuasive. Examiner has withdrawn the objection.
Applicant’s arguments, filed 07/09/2021, with respect to the 112f claim interpretation has been considered but is not persuasive.
Applicant argues, on pages 7, that claim 22’s ‘representation unit’ has been amended to and no longer invokes an interpretation under 112f.
Examiner respectfully disagrees. The Representor is still a generic place holder as previously used “representation unit” in claim 22; it also refers to the representation unit as described in the specification. Therefore, the representor still invokes 112f because even though there is an absence of the word means or step, the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Applicant’s arguments, filed 07/09/2021, with respect to the 112a rejection have been considered but are not persuasive.
Applicant argues, on page 8, that there is sufficient written description in the disclosure for the representator/representation unit and therefore the 112a rejection should be withdrawn.
Examiner respectfully disagrees. The representor is being interpreted under 112f. As such, the disclosure must adequately link or associate a described particular structure (hardware and software) (see 
Applicant’s arguments, filed 07/09/2021, with respect to the 112b rejection have been considered but are not persuasive.
Applicant argues, on page 9, that one skilled in the art is provided with a basis for ascertaining the metes and bounds of the claims in the disclosure par. 0030-0037.
Examiner respectfully disagrees. The limitation does not have adequate structure under 112a and therefore is considered indefinite under 112b. As explained above, par. 0030-0037, still do not provide adequate structure for the representor.
Applicant’s arguments, filed 07/09/2021, with respect to the 101 arguments have been considered but at are not persuasive.
Applicant argues, on pages 10-11, that the claims have been amended and would be considered by one of ordinary skill in the art to be limited to a useful practical application because they recite operating a hybrid power plant based on a ratio of an expected CE energy contribution to a time profile of a load based on an RE energy contribution. 
Examiner respectfully disagrees. The limitation mentioned by the applicant falls under the abstract idea. Under step 2A Prong one, the claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity and also mental processes. The limitations are analogous to fundamental economic principles or practices or a commercial or legal interactions such as determining output for a power plant using various sources of power for the purposes of investment in renewable energy (see specification Par. 0005 as published). The limitations are also analogous to mental processes (observation and evaluation) such as evaluating the energy that 
Furthermore, the limitation that allegedly limits the claims to be a useful practical application does not recite any additional elements to integrate the judicial exception into a practical application. Under step 2A prong two, the additional elements are considered to see if they integrate the judicial exception into a practical application. Here, there are no additional elements recited in claim 11 and the only additional elements recited in claim 22 are a device, representor and integrator. These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment.
Applicant’s arguments, filed 07/09/2021, with respect to the 103 arguments have been considered and are persuasive. Examiner has included the closest prior art of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Representor in claim 22
Evaluator in Claims 19-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claim 22 recites a representor, which fails to comply with the written description requirement. The representor is being interpreted under 112f, as explained above, because the limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (see MPEP 2163). As such, the disclosure must adequately link or associate a described particular structure (hardware and software). However, the disclosure in par. 0030-0037, only describes various use case scenarios (i.e. software) but there is still not an adequate recitation of structure for the representor (i.e. hardware) (see MPEP 2161.01).
Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above, the representor recited in claim 22 is not adequately described in the disclosure according to 112a. When a limitation is interpreted under 112f and is not adequately described under 112a, the claim limitation is also considered indefinite under 112b because there is no corresponding structure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11-14 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 10 and 19 are directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
Claim 11 is directed to a system of components to calculate an output of energy by a hybrid power plant and operating the plant based on expected contribution by different energy sources.
Claim 22 recites a series of steps to calculate an output of energy by a hybrid power plant and operating the plant based on expected contribution by different energy sources.

The limitation of Claim 11 recites:
A method for detecting an output of electrical energy of a hybrid power plant, the method comprising: 
detecting at different tariffs, as at least one of (i) a function of time and (ii) a load, at least one renewable energy source (RE} energy contribution which can be expected to be generated and used resulting on a basis of a utilization of renewable energy sources; and 
detecting at different tariffs, as at least one of (i) the function of time and (ii) the load, an expected conventional energy source (CE) energy contribution resulting on a basis of a utilization of conventional energy carriers to obtain a time profile of the load based on the RE energy contribution; and 
...(operating the hybrid powerplant) based on a ratio of the expected CE energy contribution to the time profile of the load based on the RE energy contribution; 
wherein at least one of (i) a plurality of RE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of the renewable energy sources comprising different renewable energy sources is detected at each different tariff and (ii) a plurality of CE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of conventional energy carriers comprising different conventional energy carriers is detected at each different tariff.  

The limitations of Claim 22 recites:
A ... for detecting an output of electrical energy of a hybrid power plant comprising: 
...  which detects, as a function of at least one of (i) time and (ii) a load, a renewable energy source (RE} energy contribution of the power plant which can be expected to be generated and used resulting on the basis of a utilization of renewable energy sources and for detecting, as a function of at least one of (i) the time and (ii) the load, an expected conventional energy source (CE) energy contribution of the power plant resulting on the basis of a utilization of conventional energy carriers at different tariffs to obtain a time profile of the load based on the RE energy contribution; and 
at least one ...: 
wherein the hybrid power plant is operated based on a ratio of the expected CE energy contribution to the time profile of the load based on the RE energy contribution; and 
wherein at least one of (i) a plurality of RE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of the renewable energy sources comprising different renewable energy sources is detected at each different tariff and (ii) a plurality of CE energy contributions that can be expected to be generated and used resulting on the basis of the utilization of conventional energy carriers comprising different conventional energy carriers is detected at each different tariff.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity and also mental processes. The limitations are analogous to fundamental economic principles or practices or a commercial or legal interactions such as determining output for a power plant using various sources of power for the purposes of investment in renewable energy (see specification Par. 0005 as published). The limitations are also analogous to mental processes (observation and evaluation) such as evaluating the energy that can be expected from at different tariffs (e.g. solar panels cannot supply electricity at night, see par. 0010 of specification as published). The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
Operating the hybrid power plant (claim 11)
Device (claim 22)
Representor (claim 22)
Integrator (claim 22)

The additional elements of claim 22 are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements of claim 22, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. With respect to claim 11, the operating of the hybrid power plant is considered well-understood routine and conventional. The specification, in par. 0005 and 0022-0023, teaches that operators operating a hybrid power plant is well known in the art. Thus, the claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 12-14, 18-21 and 23 further recite the same abstract ideas recited in Claims 11 and 22, respectively. They further limit the series of steps/system to calculate an output of energy by a hybrid power plant and operating the plant based on expected contribution by different energy sources
The following limitations discuss detecting the energy contribution:
Claim 12: The method as claimed in claim 11, wherein the detection as at least one of (i) the function of time and (ii) the load occurs at different tariffs and the detection as at least of (i) the function of time and (ii) the load at the different tariffs occurs proportionally at any instant.  
Claim 13: The method as claimed in claim 11, wherein detection of the RE energy contribution and the CE energy contribution occurs as a function of the load and occurs based on a measured value coded as an instantaneous availability of the respective renewable energy source.  
Claim 14: The method as claimed in claim 12, wherein detection of the RE energy contribution and the CE energy contribution occurs as a function of the load and occurs based on a measured value coded as an instantaneous availability of the respective renewable energy source.  
Claim 18: The method as claimed in claim 11, wherein the expected CE energy contribution resulting on the basis of the utilization of conventional energy carriers is converted via a function  into a hypothetically necessary quantity of the conventional energy carrier and is subtracted from an actual consumption of the conventional3 LEGAL\53227380\1 14944.0001.000/445929.000Attorney Docket # 5029-1912PUS/445929Patentenergy carrier in order to take into account thermal efficiency of the conventional energy carrier. 
Claim 19: The method as claimed in claim 18, wherein a result of a subtraction of a determined expected quantity of the conventional energy carrier and the actual consumption of the conventional energy carrier is converted via ... into a value which functions as a basis for future compensation payments or a value representing costs of the conventional energy carrier.   
Claim 20: The method as claimed in claim 11, wherein an instantaneous CE energy contribution resulting on the basis of the utilization of conventional energy carriers is subtracted from an instantaneous total energy contribution of a hybrid power plant and a result is integrated over time via ...; 
wherein the at least one RE energy contribution which can be expected to be generated and used resulting on the basis of the utilization of the renewable energy carriers is subtracted from an energy quantity determined via ...; and 
wherein a result of the subtraction is converted via at least one of (i) a representation and (ii) an ...  into a value functioning as a basis for future compensation payments.  
Claim 21: ... the method of claim 11 ... is executed ... which detects an output of electrical energy of a hybrid power plant.  
Claim 23: The ... as claimed in claim 22, further comprising: 
a ...; 
...; and 
...; 
wherein ... during operation of the ... provides detection as a function of at least one of (i) the time and (ii) the load of the RE energy and the CE energy contributions of the power plant.
The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity and also mental processes. The limitations are analogous to fundamental economic principles or practices or a commercial or legal interactions such as determining output for a power plant using various sources of power for the purposes of investment in renewable energy (see specification Par. 0005 as published). The limitations are also analogous to mental processes (observation and evaluation) such as evaluating the energy that can be expected from at different tariffs 
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
an evaluator (claim 19 and 20)
an integrator (claim 20)
a computer program (claim 21 and 23)
program code (claim 21 and 23)
detector (claim 21)
Processor (claim 23)
Memory (claim 23)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do 
Novelty-Non-obviousness
The closest prior art of record is:
Hamm (US20170279281 A1)
Idrees (US20140163756A1)
Coe (US20130325199A1)
Ippolito (US20090326726)
Jozef Paska, Hybrid power systems – An effective way of utilising primary energy sources, 19 March 2009 (Year: 2009)

Hamm teaches a method and a system for managing a power distribution system comprising a primary renewable power source and a secondary natural gas power plant in order to provide a maximum output of power for the grid. While Hamm teaches that the secondary source can compensate for lack of energy provided by the primary renewable source, it does not explicitly teach detecting at different tariffs, at least on of a function of time and load, a renewable energy source which can be expected to be generated and used, as well as an expected conventional energy source contribution to obtain a time profile of the load based on the renewable energy contribution
Idrees teaches a system for a consumer where they can avoid high tariff schedules using off-grid power such as a renewable source of energy. Idrees teaches calculating load predictions for time intervals for electrical power output as part of a cost savings function. The cost function includes a multi component time of tarrif schedule as well as the load prediction of the prospective time period. However, the system and method of Idrees is for the average consumer to use to manage their electrical 
Coe teaches calculating an expected contribution of energy by a renewable source (photovoltaic/solar-power) based on the disruption by cloud coverage or other atmospheric conditions. Once the expected or actual photovoltaic contribution is determined, the grid is managed to meet electric demand. However, Coe teaches this management based upon an expected percentage drop and not the different tarrifs and a function of time and load as stated above. 
Ippolito teaches a system and method of managing power by using a demand response program. Ippolito teaches collecting various demand related data in order to notify consumers who sign up for a program to turn down their electric consumption during high demand time periods. Ippolito teaches a real time monitoring of electricity demand for a variety of power sources. However Ippolito does not teach the limitations as explained above.  
Paska teaches a study of hybrid power plants and the benefits of implementing a hybrid system to ensure available sources if electricity. Paska teaches that solar power can be variable based on the time of year and so it is important to supplement with conventional energy sources. However Paska does not teach the limitations as explained above.  
In conclusion, it would not have been obvious to combine the above references to teach the limitations of detecting at different tariffs, at least on of a function of time and load, a renewable energy source which can be expected to be generated and used, as well as an expected conventional energy source contribution to obtain a time profile of the load based on the renewable energy contribution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628